DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's Information Disclosure Statement filed on 10 September 2021 has been considered.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
As demonstrated by U.S. Patent Application Publication No. 2001/0045678 (“Kubo”), it is known in the art to provide a 3D printer with an auger screw, a housing enclosing the auger screw, and a heater coupled to the housing. However, the prior art fails to disclose or suggest a heater that is directly coupled to and wrapped around a housing enclosing an auger screw, as required by claim 1.
In Kubo, the dryer 97 (which is relied upon for the claimed heater) is provided as part of a powder processor 95 that also includes a powder reservoir 96, a mesh filter 98, and a vibration generator 99. The dryer 97 is provided with a 
U.S. Patent Application Publication No. 2019/0126346 (“Graichen”) discloses a similar arrangement where an intermediate powder storage container 17 is connected to a vibrator device 23 for oscillating the container 17 as well as a heating device 24 for heating the powder stored in the container 17. See Figures 4 and 5 and paragraph 31.
In both cases, powder is accumulated and heated in a specific vessel that serves additional functions, such as sieving. The prior art neither discloses nor suggests heating the powder while it is being transported by an auger using a heater that is directly coupled to the portion of the housing that encloses the auger. As a result, the prior art neither discloses nor suggests a heater that is directly coupled to and wrapped around a housing enclosing an auger screw, as required by claim 1.
Many of the references cited in the Information Disclosure Statement of 10 September 2021 had already been reviewed by the Examiner prior to the Notice of Allowance dated 15 June 2021. The remaining references are considered to be less relevant than Kubo or Graichen and, accordingly, do not change the above conclusions regarding the patentability of claim 1.
Each of claims 2, 3, and 5-7 is allowed based on its dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/John J DeRusso/Examiner, Art Unit 1744            

/MARC C HOWELL/Primary Examiner, Art Unit 1774